Citation Nr: 0933668	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  06-20 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for depression.

2.  Entitlement to service connection for a chronic lower 
back condition to include degenerative joint disease.

3. Entitlement to service connection for fibromyalgia.

4. Entitlement to service connection for a chronic upper back 
condition to include degenerative joint disease.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1988 to September 1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In September 2006, the Veteran appeared at a hearing before a 
Decision Review Officer.  The transcript of that hearing is 
in the record.

In June 2008, the Board reopened and remanded the claims for 
further evidentiary development.  As the requested 
development has been completed, no further action is 
necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).

In statements beginning in November 2002, the Veteran has 
contended that she was sexually assaulted in service.  A 
claim of service connection for posttraumatic stress disorder 
is referred to the RO for appropriate action.  




FINDINGS OF FACT

1.  Major depressive disorder was not affirmatively shown to 
have been present coincident with service; the current major 
depressive disorder, first diagnosed after service, is 
unrelated to an injury, disease, or event of service origin; 
a personality disorder is not a disability for the purpose of 
VA disability compensation.

2.  The current low back disability to include chronic lumbar 
strain, was not affirmatively shown to have been present in 
service; degenerative joint disease of the lumbar spine was 
not manifest within 1 year from service discharge; and, the 
current low back disability to include chronic lumbar strain, 
is unrelated to an injury or disease of service origin.  

3.  Fibromyalgia was not affirmatively shown to have been 
present in service; and, fibromyalgia is unrelated to an 
injury or disease of service origin.  

4.  The current upper back disability to include degenerative 
joint disease of the cervical spine, was not affirmatively 
shown to have been present in service; degenerative joint 
disease of the cervical spine was not manifest within 1 year 
from service discharge; and, the current upper back 
disability to include degenerative joint disease of the 
cervical spine, is unrelated to an injury or disease of 
service origin.  


CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303 (2008).

2.  The current low back disability to include chronic lumbar 
strain, was not incurred in or aggravated by service and may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1131, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008). 

3.  Fibromyalgia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008). 

4.  An upper back disability to include degenerative joint 
disease of the cervical spine, was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008). 


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively.  Shinseki v. Sanders, 
129 S.Ct. 1696 (2009). 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, such notice 
errors may instead be cured by issuance of a fully compliant 
notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the RO provided pre- and post- adjudication 
VCAA notice by letters, dated in July 2005, July 2008 and 
March 2009.  The Veteran was notified of the type of evidence 
needed to substantiate the claims of service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; evidence of a relationship between the current 
disability and the injury or disease or event, causing an 
injury or disease, during service.  

The Veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
her authorization VA would obtain any such records on her 
behalf.  Additionally, the March 2009 letter included the 
general provisions for the effective date of the claims and 
for the degree of disability assignable. 

Regarding content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The timing error was cured by adequate 
content-complying VCAA notice and subsequent readjudication 
of the claims as evidenced by the supplemental statement of 
the case, dated in May 2009.  Mayfield, 444 F.3d 1328 (Fed. 
Cir. 2006) 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO obtained the Veteran's 
service treatment records and post-service medical records as 
identified by the Veteran.  

In accordance with 38 C.F.R. § 3.159(c)(4), the Veteran was 
afforded VA examinations in August 2003, and August 2008.  
The August 2008 examinations provided opinions of etiology.  
The claims folder was reviewed in conjunction with the 
examinations and the reports were thorough and adequate to 
adjudicate the claims.  

As the Veteran has not identified any additional evidence 
pertinent to her claims that is not already of record, and as 
there are no additional records to obtain, the Board 
concludes that no further assistance to the Veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more of continuous, active 
military service and a chronic disease, such as degenerative 
joint disease, becomes manifest to a degree of 10 percent 
within one year from date of termination of service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.

Depression

The service treatment records include a June 1988 enlistment 
examination which did not reveal any psychiatric 
abnormalities, to include depression.  The Veteran denied 
depression and a history of nervous trouble at that time.  
Records in November 1988 document a suicide attempt, along 
with diagnoses of phase of life problems and a personality 
disorder.  On psychological evaluation in June 1989, the 
Veteran reported that prior to service, in 1987, she ingested 
5 tablets of sleeping pills after and argument with her 
mother.  That month, in June 1989, another suicide attempt or 
gesture was made, again by ingesting pills.  A 1990 clinical 
note recorded borderline personality disorder with depressed 
mood.  On separation examination, history included depression 
or excessive worry.  The examiner noted suicidal ideation, 
feelings of depression, and a history of dependent/immature 
personality traits with depressed mood.  

The service personnel records, to include separation 
documents, contained a finding of service discharge by reason 
of a personality disorder.  

After service, VA medical records dated from September 2001 
through December 2002 document diagnoses and treatment for 
depression.

On VA psychiatric examination in August 2003, the Veteran 
reported that she had been depressed since the age of 7, and 
most of her life.  She also related 2 suicide attempts in 
service, as well as family problems, along with a family 
history of depression. The diagnosis was depressive disorder, 
not otherwise specified, less likely than not related to 
military service.  

At a September 2006 hearing, and in statements in support of 
her claim, the Veteran related her depression to an incident 
of sexual assault in service.   

Private medical records from July 2002 through September 2004 
contain a diagnosis of depression, but do not address the 
etiology of that disability.

A VA physician in February 2008 expressed the opinion that it 
was as likely that depression and fibromyalgia with onset 
during service were causing ongoing physical and mental 
symptoms.   

On VA psychological examination in August 2008, the Veteran 
reported depression and anxiety related to recent stressors 
as well as numerous different stressful situations in her 
life.  She described a fairly rough childhood.  She was 
raised by her grandmother, as her father had been in prison 
for 25 years and her mother was unable to care for her.  She 
was severely sexually abused from age 7 to 9.  The Veteran 
reported a chaotic work history due to problems controlling 
her temper.  She had a history of volatile and unstable 
relationships.  The Veteran was married and divorced twice, 
and reported being abusive toward her second husband and 
yelling at her 2 children.  The Veteran showed some passive 
suicidal thoughts, but stated she would never act on them.  

Psychological testing produced invalid results suggestive of 
an individual who presents herself in an overly negative 
light.  The examiner found that the Veteran's primary 
diagnosis was borderline personality disorder.  She was also 
diagnosed with moderate recurrent major depressive disorder, 
alcohol abuse in remission, and posttraumatic stress 
disorder.  The examiner indicated that her suicidal 
rumination was consistent with her personality disorder.  The 
examiner noted that the Veteran's depression was a long-
standing issue that appeared to secondary to a personality 
disorder and a troubled childhood, although it had occurred 
periodically throughout her life in response to increased 
stressors.  Her stressors were financial problems, mother's 
illness, relationship problems and single parenthood.  The 
examiner concluded that the Veteran's depression had onset 
early in life, maybe the age of 7, around the time she was 
sexually abused.  The examiner opined that the Veteran's 
depression was not secondary to service, but rather a 
continuation of a lifelong pattern of depression.  Therefore, 
it was less likely than not that the Veteran's depression was 
secondary to her military experiences.    

Analysis

A Veteran is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
the entrance examination.  This presumption of soundness, 
however, may be rebutted by clear and unmistakable evidence 
that the disorder existed prior to entry into service and 
that the disorder was not aggravated by such service.  38 
U.S.C.A. § 1111.

In this case, the Veteran's June 1988 enlistment examination 
did not reveal any psychiatric abnormalities, to include 
depression, and she denied a history of nervous trouble.  As 
no defects were noted upon entry, the presumption of 
soundness applies.  Moreover, there is no clear and 
unmistakable evidence to show that a chronic psychiatric 
disorder preexisted active service.  In this regard, it is 
acknowledged that in service the Veteran reported that in 
1987 she ingested 5 tablets of sleeping pills after an 
argument with her mother, and after 2001 she related symptoms 
of depression prior to service.  However, this reported 
history alone does not demonstrate a preexisting condition.  
See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  
Accordingly, the presumption of soundness remains intact.  

Again, no psychiatric disorder was objectively demonstrated 
at the Veteran's June 1988 enlistment examination.  The 
service treatment records do, however, reveal a suicide 
attempt and a diagnosis of personality disorder with 
depressed mood.  On separation examination, history included 
depression or excessive worry.  The examiner noted suicidal 
ideation, feelings of depression, and a history of 
dependent/immature personality traits with depressed mood.  

While the service treatment record contained complaints of 
depressed mood and symptoms of depression and while the 
Veteran indicated a history of depression or excessive worry, 
there is no evidence of a diagnosis of depression, but rather 
a personality disorder manifested by symptoms of depression.  
On the basis of the service treatment records a psychiatric 
disorder, other than a personality disorder, was not 
affirmatively shown during service and service connection is 
not established under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(a).

To the extent that a personality disorder was noted in 
service and after service discharge, developmental defects, 
e.g., a personality disorder, are not a disease or injury 
within the meaning of applicable legislation and, thus, are 
not a disability for which service connection may be granted.  
38 C.F.R. § 3.303(c).  Absent a disorder having preexisted 
military service, it cannot have been aggravated during 
service.  The very nature of the conditions listed in 38 
C.F.R. § 3.303(c) connotes that the condition preexisted 
service and the regulation does not contradict 38 U.S.C.A. § 
1111 which provides for a presumption of soundness at service 
entrance except for defects found on examination for service 
entrance.  Thus, the conditions listed in 38 C.F.R. § 
3.303(c) are not the type of disease or injury-related defect 
to which the presumption of soundness can apply. Winn v. 
Brown, 8 Vet. App. 510, 515-16 (1996) (in which a personality 
disorder was held to have pre-existed service).  Moreover, 
there is no showing of injury or disease superimposed on the 
congenital condition such as to be enable service connection 
on that basis.  VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 
Fed. Reg. 45,711) (Oct. 30, 1990).

After service, VA medical records starting in 2001 documented 
diagnoses and treatment for depression, and a lifelong 
history of depression.

The Veteran is competent to describe post-service symptoms of 
depression.  However, she lacks competence to identify her 
symptoms as being attributable to acquired psychiatric 
disability, as opposed to a personality disorder.  
Additionally, in this case the question of whether any 
current acquired disability is causally related to active 
service involves complex considerations which the Veteran, as 
a layperson, is not competent to address. Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (A layperson 
is competent to identify a simple medical condition, such as 
a broken leg, but not a form of cancer). 

Indeed, major depressive disorder is a not condition under 
case law where lay observation has been found to be competent 
to establish a diagnosis or the determination as to the 
presence of the disability, therefore the diagnosis or 
presence of the disability is medical in nature, that is, not 
capable of lay observation.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

The Board further notes that, where the determinative 
questions involve a medical diagnosis, not capable of lay 
observation, and of medical causation, that is, medical 
evidence of an association or link between the current 
disability and continuity of symptomatology demonstrated, 
where a lay assertion on medical causation is not competent 
evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
competent medical evidence is required to substantiate the 
claim. 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation, where a lay assertion of medical causation 
is not competent evidence, for this reason, the Board rejects 
the Veteran's statements and testimony as proof that: 1) the 
major depressive disorder was present during service; or 2) 
major depressive disorder is causally related to service or 
by continuity of symptomatology. 

The competent medical evidence in favor of medical causation 
is the medical report, dated in February 2008, by a VA 
physician who expressed the opinion that it was as likely 
that depression with onset during service was causing ongoing 
symptoms.  The Board rejects the opinion for two reasons.  

First, while the physician noted onset of depression in 
service, he did not support the opinion with additional 
comments to substantiate the claim that the post-service 
depressive disorder was related to service.  A bare 
transcription of lay history, unenhanced by additional 
comment, is not competent medical evidence merely because the 
transcriber is a health-care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Second, the Board rejects the 
opinion as favorable medical evidence because it relies 
solely on facts provided by the Veteran.   Reonal v. Brown, 5 
Vet. App. 458 (1993).  For these reasons, the Board finds 
that the medical opinion is not probative. 

The remaining relevant evidence of record for consideration 
is the opinion of a VA examiner, addressing the question of 
medical causation.  

The VA examiner in August 2008, diagnosed moderate recurrent 
major depressive disorder, alcohol abuse in remission, and 
borderline personality disorder.  The examiner found that the 
Veteran's primary diagnosis was borderline personality 
disorder.  The examiner noted that the Veteran's suicidal 
rumination, as recorded in service, was consistent with her 
personality disorder.  He determined that the Veteran's 
depression was a long-standing issue that appeared to be 
secondary to a personality disorder and a troubled childhood, 
although it had occurred periodically throughout her life in 
response to increased stressors.  The examiner opined that 
the Veteran's depression was not secondary to service, but 
rather a continuation of a lifelong pattern of depression.  
Therefore, it was less likely than not that the Veteran's 
depression was secondary to her military experiences.  
Similarly, the VA examiner in August 2003 diagnosed 
depressive disorder, not otherwise specified, less likely 
than not related to military service.  This evidence opposes, 
rather than supports, the claim.  

The Board finds the medical opinions of the VA examiners 
highly probative on the question of whether the Veteran's 
major depressive disorder is related to service, which is 
evidence against the claim, because the opinions were based 
upon sufficient facts in the record and the VA examiners 
applied medical principles, citing to the facts of the case, 
and the VA examiners provided a detailed rationale to support 
the opinions.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295 
(2008).

For the above reasons, service connection is not established 
by either continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) or by the initial diagnosis after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was not incurred in service 
under 38 C.F.R. § 3.303(d). 

As the Board may consider only competent, independent medical 
evidence to support its findings as to questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, where a lay assertion of medical causation is not 
competent evidence, as the Board has rejected the only 
favorable medical evidence for the reasons articulated, and 
as the remaining competent medical evidence on the question 
of medical causation opposes the claim, the preponderance of 
the evidence is against the claim of service connection, and 
the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b). 

Lower Back

Factual Background

The service treatment records dated in August and September 
1990 documented the Veteran's complaints of back pain, along 
with an assessment of mechanical low back pain.  A September 
1990 report of medical history completed at separation noted 
recurrent back pain and also noted a history of mechanical 
low back pain.  However, objective examination at that time 
was normal.

After service, VA medical records from September 2001 through 
December 2002 documented diagnoses and treatment for back 
pain along with a history of an in-service injury.  
Specifically, a February 2002 record noted that the Veteran 
had injured her back in an in-service fall.

In September 2006, the Veteran testified that she injured her 
back in service when she fell on concrete and other 
servicemen fell on her.  She stated that she sought treatment 
at sick call and was placed on bed rest.  

On VA examination in August 2008, the Veteran provided a 
history of a low back injury in August 1990, incurred during 
firefighter training when she fell and landed on some other 
people.  She related a history of back pain radiating to the 
buttock, beginning in 1991 or 1992.  X-rays were suggestive 
of minimal degenerative joint disease.  Following an 
examination of the Veteran, the examiner diagnosed chronic 
lumbar strain.  The examiner opined that the low back 
complaints in service were likely a limited condition from 
the falling incident, and chronicity was not established as 
she was discharged 2 weeks thereafter.  The examiner 
concluded that it was less likely than not that the Veteran's 
current back condition was related to the fall in service.  

Analysis

On the basis of the service treatment records, chronic lumbar 
strain, was not affirmatively shown during service and 
service connection is not established under 38 U.S.C.A. § 
1110 and 38 C.F.R. § 3.303(a).

The service treatment records do show that in August and 
September 1990, the Veteran complained of back pain and was 
assessed with mechanical low back pain.  On separation 
examination, history included recurrent back pain.  

Although low back pain was documented in service, as the 
required combination of manifestations sufficient to identify 
a chronic condition, and sufficient observation to establish 
chronicity during service are not adequately supported by the 
service treatment records.  Indeed, chronic lumbar strain was 
not found or objectively diagnosed on separation examination 
in the same month the Veteran last complained of recurrent 
back pain.  Accordingly, a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

After service, the Veteran related a history of back pain 
beginning in 1991 or 1992. VA medical records from September 
2001 through December 2002 documented diagnoses and treatment 
for back pain along with a history of an in-service injury.  
The period without documented complaints of low back pain 
symptoms from 1990 to 2001, respectively, interrupts 
continuity and is persuasive evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.); Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  

The absence of medical evidence of continuity of 
symptomatology combined with the absence of a diagnosis or 
treatment for a low back disability in service outweigh the 
Veteran's statements of continuity because the statements are 
inconsistent with the facts as shown by the evidence of 
record as to the origin and onset of the claimed disability, 
and therefore the Veteran's statements are not probative on 
the question of continuity of symptomatology.  Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Indeed, 
as evidenced by the service treatment records, the Veteran 
did seek treatment when her back hurt.  Therefore, from the 
absence of post-service treatment, it may reasonably be 
deduced that she did not have symptoms, or only minimal non-
chronic symptoms prior to the documented reports beginning in 
2001.  Therefore, the preponderance of the evidence is 
against the claim of service connection based on continuity 
of symptomatology under 38 C.F.R. § 3.303(b). 

While X-rays in August 2008 were suggestive of minimal 
degenerative joint disease, well beyond the one-year 
presumptive period for manifestation of arthritis or 
degenerative joint disease as a chronic disease under 38 
U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309. 

The Veteran is competent to describe post-service low back 
pain, but the question of whether any current acquired 
disability is causally related to active service involves 
complex considerations which she, as a layperson, is not 
competent to address. Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007) (A layperson is competent to identify a 
simple medical condition, such as a broken leg, but not a 
form of cancer). 

Again, as a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation, where a lay assertion of medical causation 
is not competent evidence, for this reason, the Board rejects 
the Veteran's statements and testimony as proof that: 1) the 
chronic lumbar strain was present during service; or 2) 
chronic lumbar strain was caused by an injury in service. 

The only competent medical evidence that addresses the 
etiology of the Veteran's chronic lumbar strain is the 
opinion of a VA examiner, addressing the question of, namely, 
whether it was as least as likely as not that the current low 
back disability, was etiologically related to service or an 
in-service injury, considering accepted medical principles, 
pertaining to the history, manifestations, clinical course, 
and characteristics of the condition. 

The VA examiner expressed the opinion that it was less likely 
than not that the Veteran's current back condition, first 
diagnosed more than 1 year after service, was related to the 
fall in service.  The examiner opined that the low back 
complaints in service were likely a limited condition from 
the falling incident, and chronicity was not established.  
There is no medical evidence that opposes the VA examiner's 
medical opinion.  

For the above reasons, service connection is not established 
by either continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) or by the initial diagnosis after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service under 38 
C.F.R. § 3.303(d). 

As the Board may consider only competent, independent medical 
evidence to support its findings as to questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, where a lay assertion of medical causation is not 
competent evidence, as the Board has rejected the only 
favorable medical evidence for the reasons articulated, and 
as the remaining competent medical evidence on the question 
of medical causation opposes the claim, the preponderance of 
the evidence is against the claim of service connection, and 
the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b). 

Fibromyalgia 

Factual Background

The service treatment records, including the report of 
separation of examination, do not document a complaint, 
finding, history, treatment, or diagnosis of fibromyalgia.  

After service, private and VA medical records from 2002 
document a diagnosis and treatment for fibromyalgia, along 
with a history of an in-service injury.

In September 2006, the Veteran testified that she was 
diagnosed with fibromyalgia in 2002.  

In a VA medical report in February 2008, a physician 
expressed the opinion that it was as likely that fibromyalgia 
with onset during service was causing ongoing physical and 
mental symptoms.   

On VA examination in August 2008, the Veteran complained of 
pain throughout her body and feeling tired after the work day 
and work week, as well as low energy.  The examiner noted 
that the Veteran was very inactive.  She  reported that she 
was diagnosed with fibromyalgia in 1996.  Following an 
examination of the Veteran, the examiner diagnosed 
fibromyalgia as diagnosed in 2002.  The examiner opined that 
there were no indications of fibromyalgia symptoms in service 
and no basis for relating the recurrent fibromyalgia to 
service.  

Analysis

On the basis of the service treatment records fibromyalgia 
was not affirmatively shown during service and service 
connection is not established under 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.303(a).

After service, VA medical records starting in 2002 documented 
a diagnosis and treatment for fibromyalgia.

The Veteran is competent to describe post-service symptoms 
pertaining to pain and lack of energy or tiredness, but as it 
does not necessarily follow that there is a relationship 
between the currently diagnosed fibromyalgia and service, 
medical evidence is required to demonstrate such a 
relationship unless such a relationship is one which a lay 
person's observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).

Fibromyalgia is a not condition under case law where lay 
observation has been found to be competent to establish a 
diagnosis or the determination as to the presence of the 
disability, therefore the diagnosis or presence of the 
disability is medical in nature, that is, not capable of lay 
observation.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) 
(On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Also, although lay evidence may establish a diagnosis of 
certain medical conditions, such as a simple medical 
condition, fibromyalgia is not a simple medical condition, as 
the diagnosis requires diagnostic testing to identify the 
disability, which a lay person is not qualified to do.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(A layperson is competent to identify a simple medical 
condition, such as a broken leg, but not a form of cancer). 

Where as here, the determinative questions involve a medical 
diagnosis, not capable of lay observation, and of medical 
causation, that is, medical evidence of an association or 
link between the current disability and continuity of 
symptomatology demonstrated, where a lay assertion on medical 
causation is not competent evidence, Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993), competent medical evidence is 
required to substantiate the claim. 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation, where a lay assertion of medical causation 
is not competent evidence, for this reason, the Board rejects 
the Veteran's statements and testimony as proof that: 1) 
fibromyalgia was present during service; or 2) fibromyalgia 
is causally related to service or an in-service injury. 

The competent medical evidence in favor of medical causation 
is the report, dated in February 2008, by a VA physician who 
expressed the opinion that it was as likely that fibromyalgia 
with onset during service was causing ongoing symptoms.  The 
Board rejects the opinion for two reasons.  

First, while the physician noted onset of fibromyalgia in 
service, the physician did not enhance the opinion with 
additional comments to substantiate the claim that the post-
service fibromyalgia was related to service.  A bare 
transcription of lay history, unenhanced by additional 
comment, is not competent medical evidence merely because the 
transcriber is a health-care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  

Second, the Board rejects the opinion as favorable medical 
evidence because the opinion relies on facts provided by the 
Veteran, facts which the Veteran is not competent to provide 
as it relates to medical causation, that is, onset of 
fibromyalgia.   

If the Veteran was expressing her own opinion, that is, the 
fibromyalgia had onset in service, as previously stated, 
where the determinative question involves medical causation, 
that is, medical evidence of an association or link between 
the current disability and an in-service injury, a lay 
assertion on medical causation is not competent evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

For these reasons, the Board finds that the medical opinion 
is not credible because the Board rejects the Veteran's 
statements of medical history. 

The remaining relevant evidence of record is the opinion of a 
VA examiner, addressing the question of medical causation, 
namely, whether it was as least as likely as not that 
fibromyalgia, first documented in 2002, was etiologically 
related to service, considering accepted medical principles, 
pertaining to the history, manifestations, clinical course, 
and characteristics of the condition. 

The VA examiner in August 2008, diagnosed fibromyalgia as 
diagnosed in 2002, and opined that the Veteran's fibromyalgia 
was not related to service because there were no indications 
of fibromyalgia symptoms in service and no basis for relating 
recurrent diagnosis to service.  

The Board finds the medical opinions of the VA examiner 
highly probative on the question of whether the Veteran's 
fibromyalgia is related to service, which is evidence against 
the claim, because the opinion was based upon sufficient 
facts in the record and the VA examiner applied medical 
principles, citing to the facts of the case, and the VA 
examiners provided a detailed rationale to support the 
opinions.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295 
(2008).

For the above reasons, service connection is not established 
by either continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) or by the initial diagnosis after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was not incurred in service 
under 38 C.F.R. § 3.303(d). 

As the Board may consider only competent, independent medical 
evidence to support its findings as to questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, where a lay assertion of medical causation is not 
competent evidence, as the Board has rejected the only 
favorable medical evidence for the reasons articulated, and 
as the remaining competent medical evidence on the question 
of medical causation opposes the claim, the preponderance of 
the evidence is against the claim of service connection, and 
the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b). 

Upper Back 

Factual Background

The service treatment records, including the report of 
separation of examination, do not document a complaint, 
finding, history, treatment, or diagnosis of degenerative 
joint disease or a cervical spine condition.  

After service, VA medical records starting in 2001, 
documented a diagnosis and treatment for degenerative joint 
disease of the cervical spine, along with a history of an in-
service injury.

Private medical records from July 2002 through September 2004 
contain X-ray evidence of osteoarthritis of the cervical 
spine.

In September 2006, the Veteran testified that she injured her 
back in service when she fell on concrete and other 
servicemen fell on her.  She stated that she sought treatment 
at sick call and was placed on bed rest.  

VA records show that in February 2008 the Veteran was treated 
for several medical conditions to include cervicalgia and 
degenerative joint disease.  

On VA examination in August 2008, the Veteran complained of 
constant chronic neck pain with radiation into the trapezious 
muscle toward both shoulders, starting in the 1990's.  
Following an examination of the Veteran, the examiner 
diagnosed chronic neck pain secondary to early degenerative 
joint disease at C4-C5.  The examiner indicated that there 
were no symptoms suggestive of upper back pain or cervical 
spine pain in service, even acutely, after the fire-fighting 
incident, and thus there was no basis to causally relate the 
condition to service or the in-service injury.  

Analysis

On the basis of the service treatment records, an upper back 
condition, to include cervicalgia and degenerative joint 
disease, was not affirmatively shown during service and 
service connection is not established under 38 U.S.C.A. §§  
1110, 1131 and 38 C.F.R. § 3.303(a).

After service, VA medical records starting in September 2001, 
documented a diagnosis and treatment for degenerative joint 
disease of the cervical spine, along with a history of an in-
service injury.  The period without documented complaints of 
upper back symptoms from 1990 to 2001, respectively, 
interrupts continuity and is persuasive evidence against 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.); Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  

The absence of medical evidence of continuity of 
symptomatology combined with the absence of a diagnosis or 
treatment for an upper back or cervical spine disability in 
service outweigh the Veteran's statements of continuity 
because the statements are inconsistent with the facts as 
shown by the evidence of record as to the origin and onset of 
the claimed disability.  Therefore the Veteran's statements 
are not probative on the question of continuity of 
symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  For this reason, the preponderance of the 
evidence is against the claim of service connection based on 
continuity of symptomatology under 38 C.F.R. § 3.303(b). 

X-rays 2002, revealed degenerative changes in the cervical 
spine, well beyond the one-year presumptive period for 
manifestation of arthritis or degenerative joint disease as a 
chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 
3.307, 3.309. 

The Veteran is competent to describe post-service upper back 
or neck pain, but as it does not necessarily follow that 
there is a relationship between the present cervical spine 
disability, to include degenerative joint disease, and the 
continuity of symptomatology demonstrated, medical evidence 
is required to demonstrate such a relationship unless such a 
relationship is one which a lay person's observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 497 (1997).

Degenerative joint disease of the cervical spine, is a not 
condition under case law where lay observation has been found 
to be competent to establish a diagnosis or the determination 
as to the presence of the disability, therefore the diagnosis 
or presence of the disability is medical in nature, that is, 
not capable of lay observation.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent); Barr v. Nicholson, 
21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where 
the determination is not medical in nature and is capable of 
lay observation).

Also, although lay evidence may establish a diagnosis of 
certain medical conditions, such as a simple medical 
condition, degenerative joint disease of the cervical spine, 
is not a simple medical condition, as the diagnosis requires 
diagnostic testing to identify the disability, which a lay 
person is not qualified to do.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (A layperson is 
competent to identify a simple medical condition, such as a 
broken leg, but not a form of cancer). 

Where as here, the determinative questions involve a medical 
diagnosis, not capable of lay observation, and of medical 
causation, that is, medical evidence of an association or 
link between the current disability and continuity of 
symptomatology demonstrated, where a lay assertion on medical 
causation is not competent evidence, Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993), competent medical evidence is 
required to substantiate the claim. 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation, where a lay assertion of medical causation 
is not competent evidence, for this reason, the Board rejects 
the Veteran's statements and testimony as proof that: 1) the 
upper back condition, to include degenerative joint disease 
of the cervical spine, was present during service; or 2) the 
upper back condition, to include degenerative joint disease 
of the cervical spine, was caused by an injury in service. 

The only competent medical evidence that addresses the 
etiology of the Veteran's the upper back condition, to 
include degenerative joint disease of the cervical spine, is 
the opinion of a VA examiner, addressing the question of, 
namely, whether it was as least as likely as not that the 
current the upper back condition, to include degenerative 
joint disease of the cervical spine, was etiologically 
related to service or an in-service injury, considering 
accepted medical principles, pertaining to the history, 
manifestations, clinical course, and characteristics of the 
condition. 

The VA examiner expressed the opinion that it was less likely 
than not that the Veteran's current the upper back condition, 
to include degenerative joint disease of the cervical spine, 
first diagnosed in 2001, was related to the fall in service.  
Following an examination of the Veteran, the examiner 
diagnosed chronic neck pain secondary to early degenerative 
joint disease at C4-C5.  The examiner indicated that there 
were no symptoms suggestive of upper back pain or cervical 
spine pain in service, even acutely, after the fire-fighting 
incident, and thus there was no basis to causally relate the 
condition to service or the in-service injury.  There is no 
medical evidence that opposes the VA examiner's medical 
opinion.  

For the above reasons, service connection is not established 
by either continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) or by the initial diagnosis after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service under 38 
C.F.R. § 3.303(d). 

As the Board may consider only competent, independent medical 
evidence to support its findings as to questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, where a lay assertion of medical causation is not 
competent evidence, as the Board has rejected the only 
favorable medical evidence for the reasons articulated, and 
as the remaining competent medical evidence on the question 
of medical causation opposes the claim, the preponderance of 
the evidence is against the claim of service connection, and 
the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b). 


					(CONTINUED ON NEXT PAGE)





ORDER

Service connection for depression is denied.

Service connection for a chronic lower back condition to 
include degenerative joint disease is denied.

Service connection for fibromyalgia is denied.

Service connection for a chronic upper back condition to 
include degenerative joint disease is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


